Exhibit 12.1 Simmons First National Corporation Computation of Consolidated Ratios of Earnings to Combined Fixed Charges and Preferred Dividend Three Months Ended March 31 Year Ended December 31, Fixed Charges: Interest on deposits $ Interest on borrowings Estimated interest on rental expense Fixed charges before preferred stock dividends Preferred stock dividends pre-tax income requiredments 43 - Total combined fixed charges and preferred stock dividends, including interest on deposits (A) Less: Interest on deposits Total combined fixed charges and preferred stock dividends, excluding interest on deposits (B) $ Earnings: Pretax income from continuing operations $ Fixed charges including interest on deposits Earnings, including interest on deposits (C) Less: Interest on deposits 43 - Earnings, excluding interest on deposits (D) $ Ratio of earnings to combined fixed charges and preferred dividend: Including interest on deposits (C /A) Excluding interest on deposits (D / B)
